Citation Nr: 0706095	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-10 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from January 1966 to 
November 1967, including 14 months service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

Service connection for PTSD requires the presence of three 
elements: (1) A current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001); see Cohen v. Brown, 
10 Vet.App. 128, 138 (1997).  Where a current diagnosis of 
PTSD exists, the sufficiency of the claimed in-service 
stressor is presumed. Id. at 144.  Nevertheless, credible 
evidence that the claimed in-service stressor actually 
occurred is also required. 38 C.F.R. § 3.304(f).  See 
Pentecost v. Principi, 16 Vet.App. 124 (2002).  

Although the veteran has a current diagnosis of PTSD, his 
claimed in-service stressors have not been verified.  He 
reports certain events that may satisfy the requirements of a 
PTSD stressor if they can be verified.  According to the 
veteran, he was driving on Hwy 1 down by China Beach when he 
came upon a 3/4 ton vehicle that had just been blown up by a 
road mine.  He reports that he saw two bodies on the road 
that were burnt up, and one body on the floorboard inside the 
truck.  He said that he was asked by a captain to help remove 
the bodies from the roadway and the truck's floorboard.  He 
reports that the first body tore apart because it was so 
badly burned, and said that the body inside the truck had to 
be "scooped out with a shovel."  He says that he does not 
remember the captain's name or the unit that the men were 
from.  The veteran recalls the incident as occurring in July 
1967 in Nha Trang, and says that he was assigned to the First 
Field Force at the time.  

The veteran also reports an event that he says occurred 
during the first week of April, 1967.  According to the 
veteran, he had just come back from night patrol or night 
guard duty when a captain came over to him with a "Hooch 
Maid" and told the veteran to take her out to the road and 
turn her over to a Vietnamese colonel.  He reports that he 
did so, and that when he started to leave the colonel pulled 
out a 45 caliber pistol and shot the maid in the head.  The 
veteran reports that he (the veteran) was covered with blood 
and brain matter.  He reports that the "house girl" had 
worked for his unit for several months washing clothes and 
cleaning up after his unit.  He says that he does not know 
the name of the captain (because it was not his captain) or 
the name of the Vietnamese colonel. 

In addition to the above incidents, the veteran says that he 
fired a weapon at the Viet Cong on many occasions in the 
performance of his duties as a truck driver.  He also reports 
that he was around when his mess hall was blown up.  

While the veteran has reported the July 1967 China Beach 
incident in detail, the Board notes that the RO did not 
attempt to verify this information.  The case must therefore 
be remanded for further development.  38 C.F.R. § 3.159; see 
also M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.  In 
addition, in order to verify the veteran's other alleged 
stressors, the RO should contact the veteran for more 
information, such as the base on which the veteran was 
stationed from September 1966 to November 1967; the date that 
the mess hall was blown up and the unit to which the mess 
hall was attached; and the location and dates that the 
veteran fired upon/received fire from the Viet Cong.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO must contact the veteran for 
additional details regarding the stressors 
the veteran has identified, such as the 
base on which he veteran was stationed from 
September 1966 to November 1967; the date 
that the mess hall was blown up; the unit 
to which the mess hall was attached; and 
the location and dates that the veteran 
fired upon/received fire from the Viet 
Cong.  

2.  Even if the veteran fails to provide 
any additional details as to his claimed 
stressors, the RO must contact the U. S. 
Army & Joint Services Records Research 
Center (JSRRC) for unit/organizational 
histories for the 297th Transportation 
Company and the First Field Force in Nha 
Tang, Vietnam, during the time period 
September 1966 to November 1967. 

3. The RO must also request the JSRRC to 
verify the veteran's account of the July 
1967 destruction, by a roadside bomb, of a 
3/4 ton truck and death of three military 
personnel on Hwy 1 down by China Beach in 
Nha Trang. 

4.  3. If and only if the RO is able to 
corroborate any of the veteran's claimed 
stressors, then the veteran should be 
provided a psychiatric examination.  If an 
examination is ordered, the RO should 
prepare a report detailing the nature of 
any stressor which it has determined is 
corroborated by the record.  This report 
is then to be added to the claims folder.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

The psychiatric examiner should examine 
the veteran and provide an opinion as to 
whether any of the verified stressors are 
sufficient to produce PTSD and whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran has PTSD related to a stressor 
which the RO has identified as 
corroborated.  

5.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
CONSTANCE TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


